DETAILED ACTION
Claim 1 is currently amended.  Claims 13-21 are withdrawn from consideration.  A complete action on the merits of pending claims 1-12 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendment
	Acknowledgment is made to Applicant’s amendments filed 9/12/22.
Claim Rejections - 35 USC § 103
Claims 1-3, 5-8, and 10-12 are rejected under 35 U.S.C. 103 as being obvious over Deem et al US 20050288730 in view of Maor US 20090248012.
Regarding claim 1, Deem teaches a probe (Fig. 8 apparatus 250), comprising: an insertion tube (Fig. 8 sheath 150) configured for insertion into a body cavity of a patient; and a basket assembly connected distally to the insertion tube (Fig. 8 basket 254) and comprising a plurality of conductive spines (Fig. 8 wires 253), which are configured to contact tissue within the body (Fig. 8 RA); and an electrical signal generator (Fig. 4 generator 100) configured to apply between one or more pairs of the spines bipolar pulses (par. [0099]) having an amplitude sufficient to cause irreversible electroporation (IRE) in the tissue contacted by the spines (pars. [0083] and [0087]).
Deem does not explicitly teach each spine of the plurality of conductive spines forming an electrode along substantially the entire length of the spine.  However, Deem teaches many configurations for the conductive areas (Figs. 5, 6, and 21).
Maor, in an analogous device, teaches where the basket assembly has the conductive area everywhere except the bends of the basket (Fig. 4A).  Additionally, Maor teaches different configurations similar to Deem (Figs. 12, 13, 15, and 18).
It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to substitute the conductive configuration of Deem with the configuration of Maor.  Having more of the conductor exposed is seen to perform equally as well and would yield the predictable result of tissue destruction.  Further, Deem contemplates having a single continuous electrode over the strut rather than multiple or segmented electrodes (par. [0099]). 
Regarding claim 2, Deem teaches wherein the spines have respective proximal and distal tips, wherein the proximal tips of the spines are joined mechanically at a proximal end of the basket assembly (Fig. 8 connection 255a), and the distal tips of the spines are joined mechanically at a distal end of the basket assembly (Fig. 8 255b), and the spines bow radially outward when the basket assembly is deployed in the body cavity, thereby contacting the tissue in the body cavity (Fig. 8).
Regarding claim 3, Deem teaches wherein the basket assembly has a stable collapsed state, and wherein the apparatus comprises a puller attached to the distal end of the basket assembly (par. [0097] inner shaft of 252) and slidably disposed within the insertion tube, so that the spines bow radially outward in response to pulling the puller in a proximal direction through the insertion tube (par. [0097] approximating the distal connection 255b to 255a by moving the inner shaft of catheter 252 relative to the outer shaft of catheter 252).
Regarding claim 5, Deem teaches wherein the insertion tube comprises a catheter configured for insertion into a chamber of a heart of the patient, and the spines are configured to contact and apply the electrical signals to myocardial tissue within the chamber (This is intended use for the device, as stated in par. [0039] this device is used in structures like the renal vein or artery.  This device is capable of being used in the heart and treat myocardial tissue since it is able to fit in blood vessels and provide electroporation).
Regarding claim 6, Deem teaches wherein the spines comprise drawn metal ribbons (par. [0096]).
Regarding claim 7, Deem teaches wherein the metal ribbons comprise a nickel-titanium alloy.
Regarding claim 8, Deem teaches wherein the spines comprise flexible printed circuit boards bonded to structural members (par. [0098] struts with a conductive material forming electrodes 256 on an insulative substrate).
Regarding claim 10, Deem teaches wherein the sequence of the bipolar pulses comprises pairs of pulses, wherein each pair comprises a positive pulse and a negative pulse (See rejection of claim 1 regarding bipolar and IRE as the claim sits this is IRE using bipolar pulsing.  The claim does not require, for example, one electrode to have a train of positive pulses and the other negative, or that one electrode sends out a positive pulse than the other electrode sending out a negative pulse after a delay).
Regarding claim 11, Deem teaches wherein the electrical signal generator is configured to apply the bipolar pulses between first and second sets of the spines, wherein at least one of the sets comprises two or more of the spines (par. [0099]).
Regarding claim 12, Deem teaches comprising a controller configured to transmit control signals to the electrical signal generator (par. [0049] circuitry allowing for the monitoring of signals), wherein the electrical signal generator comprises: a pulse generation assembly, configured to receive the control signals from the controller and to transmit sequences of bipolar pulses with an amplitude and duration responsive to the control signals (par. [0083] generator sending signals based on parameters); and a pulse routing assembly, comprising a configurable network of switches, which are configured to receive the control signals from the controller, to receive the sequences of bipolar pulses from the pulse generation assembly, and to select sets of the spines responsively to the received control signals, each set comprising one or more of the spines, so as to the transmit the sequences of bipolar pulses through the selected sets (par. [0046] circuitry allowing for dynamic focusing of electrodes par. [0099] the electrodes are switched on as pairs or subsets).  Even though the figures or paragraphs don’t give depictions to the units the functions are being performed by different circuitries in the system.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Deem and Maor as applied to claim 1 above, and further in view of Byrd et al US 20210161582.
Regarding claim 4, Deem does not explicitly teach wherein the puller comprises a reinforced polymer tube.  However, Deem teaches an outer shaft of 252 around the inner shaft of 252 which can be seen as reinforced (par. [0047]).
Byrd, in an analogous device, teaches where the shaft is made of polyurethane (par. [0031]).
It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the shaft of Deem and Maor to be made of a polymer tube, as taught by Byrd.  These types of tubes are known in the art to be used for catheters (Byrd par. [0031]).
Regarding claim 9, Deem does not explicitly teach wherein the bipolar pulses applied by the electrical signal generator comprise a sequence of bipolar pulses having an amplitude of at least 200 V, and a duration of each of the bipolar pulses is less than 20 milliseconds.  However, Deem teaches a duration up to 20 milliseconds with 50V (par. [0136]).
Byrd, in an analogous device, teaches where the basket assembly can operate at 500 V to 3.5 kV for a duration of 0.5 to 5 milliseconds (par. [0065]).
It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify voltage and duration of the pulses in Deem and Maor to have an amplitude of at least 200 V and a duration less than 20 milliseconds, as taught by Byrd.  The type of pulse generated is based on the type of tissue that is being operated on (Byrd par. [0029]).  Further, amplitude and duration are inversely related so when one is decreased the other must increase to achieve an effective electroporation (Byrd par. [0051]).  It would be apparent to a person of ordinary skill in the art what tissue they are operating on and the appropriate parameters to achieve effective irreversible electroporation.  
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794